DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
It is noted that at least one instance of new language is present without indication that the language is part of the new amendment to the claim, see claim 6, the term “vent” was not presented in the claim previously and should therefore be underlined. For future reference, in order to avoid a notice of non-compliant amendment, every instance of new or removed language must be clearly indicated with underlining in the case of addition or striking-through or bracketing in the case of removal as is warranted. Emphasis added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fill plug with a vent and a compressed nitrogen cylinder; wherein the release device comprises an explosive” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
Claim Objections
Claim 5 is objected to because of the following informalities:  Line 2 recites “and are exploded remotely” however for grammatical correctness this should read --and is exploded remotely--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a fill plug with a vent and a compressed nitrogen cylinder; wherein the release device comprises an explosive…” and “the LN is directly delivered to the fire with no evaporation before contacting the fire combustion” however both limitations appear to be new matter as there 
Claims 2-6, 17, 19 and 20 are also rejected under 35 USC 112(a) due to being dependent from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBay et al. (US Pat No 5,590,717).
Re claim 1, McBay et al. disclose a fire extinguishing bomb (Fig. 1, 10) comprising:
a canister (32/38) filled with liquid nitrogen (col. 3, line 28);
a release device (col. 3, lines 30-41); 
a fill plug (18) with a vent (col. 4, lines 36-39) and a compressed nitrogen cylinder (50);
a device (col. 3, lines 30-41) to release the LN contents directly on the flame;
wherein the release device comprises an explosive (col. 3, lines 38-41) to tear open or shatter the canister for rapidly dispersing the LN on the flame;
wherein the fire extinguishing bomb extinguishes the fire when LN comes in direct contact with the fire combustion depriving fire of oxygen (col. 3, lines 2-5); and
the LN is directly delivered to the fire with no evaporation before contacting the fire combustion (as applicant’s fire extinguishing bomb requires a vent in the fill plug in a similar manner to the McBay reference, the amount of evaporation will be the same in both the claimed invention and the prior art).
Re claim 3, McBay et al. disclose wherein the fire extinguishing bomb is dropped through aerial means to extinguish forest fires or structure fires (abstract).
Re claim 4, McBay et al. disclose wherein the aerial means is a plane, a drone, or a helicopter (abstract).
Re claim 5, McBay et al. disclose wherein the LN bomb is dropped at forest or structure fires locations (abstract) and are exploded remotely (col. 3, lines 38-41).

Re claim 19, McBay et al. disclose the LN canister comprises an opening with the explosive under the lid (col. 3, lines 38-41), one hole (as only a hole appears to be required: at 20) for a wick and a second hole (Fig. 1, 18; col. 4, lines 36-39) for a vent.
Re claim 20, as best understood, McBay et al. disclose the bomb canister material is insulated (col. 3, lines 12-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McBay et al. (US Pat No 5,590,717).
Re claim 2, McBay et al. disclose the claimed invention except for the size of the canister ranges from but not limited to 0.5 to 10,000 liters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to range the size of the canister from 0.5 to 10,000 liters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the size of the canister which achieves the recognized result of holding an amount of extinguishant, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McBay et al. (US Pat No 5,590,717) in further view of Thomas (US Pub No 2005/0139363 A1).
Re claim 17, McBay et al. disclose all aspects of the claimed invention but does not teach the bomb is used as a rocket or mortar to propel the bomb to long or short distances, for forest fires or large buildings. 
However, Thomas shows a bomb used as a rocket (paragraphs 0656 and 0657; Figs. 94, 95 and 107).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to use the bomb of McBay et al. as a rocket as taught by Thomas to keep any users out of harm’s way at a safe distance. Further, no criticality appears to be presented for the claimed use.
Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments that McBay does not expressly or inherently describe the newly recited limitations “wherein the fire extinguishing bomb extinguishes the fire when LN comes in direct contact with the fire combustion depriving fire of oxygen; and the LN is directly delivered to the fire with no evaporation before contacting the fire combustion” however contrary to applicant’s assessment there is no support in applicant’s disclosure that applicant’s invention delivers the LN directly to the fire “with no evaporation before contacting the fire combustion” and as explained above applicant’s own invention requires a vent as recited in claim 1, as such evaporation is indeed occurring just as it would in the McBay reference. McBay explains this directly in column 4, lines 39-41. As such, the amount of evaporation would appear to be the same between both the claimed invention and the prior art. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752